Name: Commission Regulation (EC) No 448/96 of 12 March 1996 amending Regulation (EC) No 1239/95 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards proceedings before the Community Plant Variety Office
 Type: Regulation
 Subject Matter: executive power and public service;  agricultural activity;  EU institutions and European civil service;  research and intellectual property;  international affairs
 Date Published: nan

 Avis juridique important|31996R0448Commission Regulation (EC) No 448/96 of 12 March 1996 amending Regulation (EC) No 1239/95 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards proceedings before the Community Plant Variety Office Official Journal L 062 , 13/03/1996 P. 0003 - 0003COMMISSION REGULATION (EC) No 448/96 of 12 March 1996 amending Regulation (EC) No 1239/95 establishing implementing rules for the application of Council Regulation (EC) No 2100/94 as regards proceedings before the Community Plant Variety OfficeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2100/94 of 27 July 1994 on Community plant variety regions (1), as amended by Regulation No 2506/95 (2), and in particular Article 114 thereof,Whereas experience of the Community Plant Variety Office has shown the need for establishing, also in the case of applications already filed, the possibility to consider examination reports made under the responsibility of authorities of a third country which is Member of the International Union on the Protection of New Varieties of Plants (UPOV); whereas Commission Regulation (EC) No 1239/95 (3) should be amended accordingly;Whereas the Administrative Council of the Office has been consulted;Whereas the provisions provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Variety Rights,HAS ADOPTED THIS REGULATION:Article 1 In Article 27 of Regulation (EC) No 1239/95 the following paragraph 4 is added:'4. An examination report on the results of a technical examination which has been carried out or is in the process of being carried out for official purposes in a third country which is Member of the International Union for the Protection of New Varieties of Plants may be considered by the Office to constitute a sufficient basis for decision, provided the technical examination complies with the conditions laid down in a written agreement between the Office and the competent authority of such third country. Such conditions shall at least include:- those related to the material, as referred to in paragraph 1, first indent,- that the technical examination has been conducted in accordance with the test guidelines issued, or general instructions given, pursuant to Article 56 (2) of the Basic Regulation,- that the Office has had the opportunity to assess the suitability of facilities for carrying out a technical examination for the species concerned in that third country and to monitor the conduct of the technical examination concerned, and- those related to the availability of reports, as laid down in paragraph 1, fourth indent.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 June 1995 until 30 June 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 227, 1. 9. 1994, p. 1.(2) OJ No L 258, 28. 10. 1995, p. 3.(3) OJ No L 121, 1. 6. 1995, p. 37.